DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 9/29/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 9/29/2022. In particular, original Claim 1 has been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 26 recite the limitations “the alkyl group is a methyl group, an ethyl group or an isopropyl group”, “the aryl group is a phenyl group” and “the heteroaryl is a pyridinyl group or a carbazolyl group” which render the scope of the claim confusing given that it is unclear if Applicants are referring to the alkyl, aryl or heteroaryl groups associated with R1 or the alkyl group, aryl group or heteroaryl group associated with the substituent.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-5, 8, 21-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al (US 2016/0118601, hereafter Huh ‘601).

Regarding claim 1, Huh ‘601 discloses an organic light emitting device, where the emission layer comprises the following compound ([0177] and [0128] – Formula 1A-A):

    PNG
    media_image1.png
    349
    584
    media_image1.png
    Greyscale
,
where X1-X8 are C(Ri), and i is [1-8] ([0012]); X21 is O or S ([0013]); a1 is zero (0) ([0020]); R31 and R32 are H ([0021]-[0022]); R7 is CN ([0028]); and one (1) of R1 to R4 is a dibenzofuranyl group and the remaining R groups are H  ([0099]-[0103])
	Accordingly, the reference discloses a compound encompassed by recited Formula (5) and (6), i.e.

    PNG
    media_image2.png
    167
    242
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    160
    236
    media_image3.png
    Greyscale
,

respectively, where R1, is given by X7 (CR7) in the reference and is a cyano group. The recited integer n is zero (0). R3 is a dibenzofuran corresponding to the recited formula:

    PNG
    media_image4.png
    104
    105
    media_image4.png
    Greyscale
.
The recited group R2 is a dibenzofuranyl group, therefore, this group contains the structure:

    PNG
    media_image5.png
    82
    87
    media_image5.png
    Greyscale
,
where A1 is a thiophene ring and has a fused benzene ring, i.e. an aryl group, as a substituent.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 4, Huh ‘601 teaches all the claim limitations as set forth above. It is noted that the compound discussed above does not exemplify R3 as:

    PNG
    media_image6.png
    93
    71
    media_image6.png
    Greyscale
,
as required by the present claims. However, attention is directed Formula (1A) of the reference ([0052]), i.e.

    PNG
    media_image7.png
    172
    326
    media_image7.png
    Greyscale
,
which exemplifies the bonding arrangement of the carbazole to the dibenzofuran. From this formula, it is clear that the reference encompasses  the recited formula:

    PNG
    media_image6.png
    93
    71
    media_image6.png
    Greyscale
,
where A1 is a thiophene ring and has a fused benzene ring, i.e. an aryl group, as a substituent.

Regarding claim 5, Huh ‘601 teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference the recited group R3 has the recited structure:

    PNG
    media_image8.png
    78
    101
    media_image8.png
    Greyscale
,
where A1 is a thiophene ring and has a fused benzene ring, i.e. an aryl group, as a substituent.

Regarding claim 8, Huh ‘601 teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited group is a furan ring.

Regarding claim 21, Huh ‘601 teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device. Accordingly, the reference discloses an organic electroluminescent element containing the organic electroluminescent element material as recited in the present claims.

Regarding claim 22, Huh ‘601 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer emits blue light ([0186]).

Regarding claim 23, Huh ‘601 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer emits white light ([0230]).

Regarding claim 25, Huh ‘601 teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device, i.e. a lighting device.

Regarding claim 26, Huh ‘601 teaches all the claim limitations as set forth above. Additionally, the reference discloses that one R1 to R4, corresponding to R2 of the claimed compound, is a C1-20 alkyl ([0021]-[0022]). Therefore, the recited group R2 is a methyl or an ethyl group. As discussed above, the substituent attached to ring A1 is a phenyl group.

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Huh et al (US 2016/0118601, hereafter Huh ‘601) as applied to claims 1, 4-5, 8, 21-23, and 25-26 above, and in view of Kim (US 2009/0189162)

The discussion with respect to Huh ‘601 as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 24, Huh ‘601 teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device. However, the reference does not disclose a display device as recited in the present claims.
Kim discloses that typical examples of flat panel display devices include organic light emitting diode display devices ([0005]).  In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the organic light emitting device disclosed by Huh ‘601 in a flat panel display as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results

Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn. Furthermore, in light of the amendments to the claims, the 35 U.S.C. 102 rejections as set forth in the previous Office Action are hereby withdrawn.

As evidence of unexpected results of the present claimed compound, Applicants point to electroluminescent elements 1-5, 1-14, 1-18, 1-21, and 1-12 presented on Page 86 of the instant Specification and argue that the organic electroluminescent elements comprising these compounds have a small amount of decrease in the initial driving voltage and a small amount of change in resistance before and after driving, as well as excellent emission efficiency as compared to the Comparative electroluminescent elements 1- and 1-2. The inventive electroluminescent elements contain the following compounds encompassed by the present claims:

    PNG
    media_image9.png
    468
    598
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    235
    306
    media_image10.png
    Greyscale
.,
while the Comparative electroluminescent elements 1-1 and 1-2 contain the following compounds:

    PNG
    media_image11.png
    120
    257
    media_image11.png
    Greyscale
and 
    PNG
    media_image12.png
    155
    202
    media_image12.png
    Greyscale
.
Firstly, it is the Examiner’s position that the comparison of the inventive to comparative compounds is not a proper side-by-side comparison given that the comparative compounds are too different from the inventive compounds, i.e. the comparative compounds possess too many differences from the inventive compounds. 
	Furthermore, it is the Examiner’s position that inventive compounds are not commensurate in scope with the scope of claims given that the inventive compounds only exemplify three (3) possible R3 groups encompassed by the present claims, i.e. a phenyl group, a dibenzofuran group and a benzofuran group, while the claims recite that R3 is a benzothiophene group, a dibenzothiophene, pyridine group etc. Furthermore, in the fused ring system of the claims, i.e.

    PNG
    media_image13.png
    62
    89
    media_image13.png
    Greyscale
,
A1 is recited as a 5-membered heterocyclic which may further have a substituent, the substituent may form a ring and the substituent is an alkyl group, an aryl group or a heteroaryl group. Thus, the claims encompass a variety of 5-membered heterocyclic rings, while the inventive examples exemplify very specific rings structures obtained from the fusion of A1 to the benzene ring, i.e. a phenyl substituted carbazole, a dibenzofuran, a dibenzothiophene, a dibenzoisoxazole, and a carbazole substituted dibenzofuran. The group R2 in the exemplified compounds is either H or a methyl group (occurring only in one compound), while the claims recite that R2 is an alkyl group, a heteroaryl group, or a cyano group. In light of the above, it is unclear if the obtained results are indicated of all compounds encompassed by the present claims, or only for the particularly exemplified compounds. 

Applicants argue that in the instant case Huh ‘601 does not provide any desirability of modification of the compound to arrive at the instantly claimed compounds. However, firstly it is noted that as set forth in the previous Office Action and maintained in the rejections above, the compounds disclosed by Huh ‘601 are not modified. Rather, the reference explicitly discloses a formula for the compounds as well as substituents that can be present on the claimed compounds. Accordingly, the Examiner’s position remains absence evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the substituents disclosed by the reference and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Huh ‘601 discloses a broad or genus compound by Markush groups that may encompass numerous specific compounds. However, firstly it is noted that it is not the Examiner’s position that the reference discloses a genus. Rather, as discussed above, the reference explicitly discloses a formula for the compounds as well as substituents that can be present on the claimed compounds. Accordingly, the Examiner’s position remains absence evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the substituents disclosed by the reference and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Huh  ‘601 does not teach or suggest desirability for a modification of the compound by selecting the specific groups as recited in instant claim 1 to arrive at the claimed compound. However, as discussed above, firstly it is noted that as set forth in the previous Office Action and maintained in the rejections above, the compounds disclosed by Huh ‘601 are not modified. Rather, the reference explicitly discloses a formula for the compounds as well as substituents that can be present on the claimed compounds. Furthermore, the Examiner’s position remains absence evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the substituents disclosed by the reference and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that it would not have been obvious for one of ordinary skill in the art to make all the selections in the compound disclosed by Huh ‘601 in the expectation of achieving the advantageous effects when such a specific compound is being used as a host compound in an organic electroluminescent element. However, firstly it is noted that Applicants’ arguments regarding unexpected results are not found to be persuasive for the reasons set forth above and are incorporated here by reference. Secondly, as discussed above, the Examiner’s position remains absence evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the substituents disclosed by the reference and thereby arrive at the claimed compound with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mizuki et al (US 2013/0234119).

Mizuki et al discloses an organic light emitting device comprising a light emitting layer, where the light emitting layer comprising the following compound as a host: discloses the following compound (Abstract, [0020] and Page 25):

    PNG
    media_image14.png
    227
    343
    media_image14.png
    Greyscale
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767